Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 1 of 12
         Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 2 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                          Case No. 1:21-cr-22-KBJ

 CHRISTOPHER RAY GRIDER,                                         Let this be filed

                Defendant.                                       4/6/2021
                                                                 Ketanji Brown Jackson
 CABLE NEWS NETWORK, INC., AMERICAN
 BROADCASTING COMPANIES, INC. d/b/a ABC                          United States District Judge
 NEWS, THE ASSOCIATED PRESS, DOW JONES
 & COMPANY, INC., NATIONAL PUBLIC RADIO,
 INC., PRO PUBLICA, INC., TEGNA, INC., and WP
 COMPANY LLC, d/b/a THE WASHINGTON POST,

                Proposed Intervenors.


                                  MOTION TO INTERVENE

       Pursuant to Local Criminal Rule 47, Proposed Intervenors Cable News Network, Inc.,

American Broadcasting Companies, Inc. d/b/a ABC News, The Associated Press, Dow Jones &

Company, Inc., publisher of The Wall Street Journal, National Public Radio, Inc., Pro Publica,

Inc., Tegna, Inc., and WP Company LLC d/b/a The Washington Post (together, the “Press

Coalition”) respectfully move to intervene in this matter for the limited purpose of protecting

their First Amendment right to challenge, in advance, any contemplated “gag order” – i.e., any

restriction on the parties, witnesses, or attorneys in their extrajudicial communications – as the

Court indicated in setting a hearing for April 6, 2021. Specifically, the Press Coalition requests

that the Court (1) permit its counsel to appear on its behalf at the April 6, 2021 hearing; and

(2) allow it to file supplemental briefing pursuant to Local Criminal Rule 57.6, if necessary,

raising specific objections to and seeking relief as to any proposed gag order in advance of its

entry in this case. In support of this motion the Press Coalition states as follows:
          Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 3 of 12




                                          BACKGROUND

       This action is one of many criminal cases pending in this District against defendants

accused of committing violent crimes during the January 6, 2021 riot at the United States

Capitol. On March 23, 2021, in another of those cases, the Honorable Amit P. Mehta ordered

counsel to appear for a hearing on “recent statements to the media about these proceedings.”

Minute Order, U.S. v. Caldwell, No. 21-cr-28 (D.D.C. Mar. 23, 2021). At that hearing, Judge

Mehta “recommend[ed] to everyone that they read Local Criminal Rule 57.7, which places some

parameters around what public comments counsel, both government and defense, can make

about a pending criminal investigation or a pending criminal case.” Mar. 23, 2021 Hrg. Tr. at

8:17-21, U.S. v. Caldwell. Judge Mehta admonished the parties’ counsel that he “intend[s] to

enforce that rule vigorously,” id. at 8:21, and that he “will not hesitate to sanction any attorney

that violates our Local Rules for making statements about this pending criminal case or pending

criminal investigations,” id. at 8:13-16. Judge Mehta added that, if further circumstances

warranted, he would “consider a gag order.” Id. at 8:8-12.

       The following day, this Court set a status conference in this case for April 6, 2021 at 2:30

PM (the “April 6 Hearing”). The Court ordered the parties to come to the April 6 Hearing

“prepared to discuss whether the Court should enter an order pursuant to Local Criminal Rule

57.7(c), which authorizes the restriction of ‘extrajudicial statements by parties, witnesses, and

attorneys’ concerning ‘a widely publicized or sensational criminal case,’ where, among other

things, such statements are ‘likely to interfere with the rights of the accused to a fair trial by an

impartial jury,’” i.e., a gag order. See Minute Order (Mar. 24, 2021) (quoting LCrR 57.7(c)).

       As the U.S. Supreme Court and the U.S. Court of Appeals for the District of Columbia

Circuit have recognized, the press, on behalf of the public, has the right to intervene and be heard

where, as here, a Court’s decision may have an impact on public access to court proceedings and

                                                   2
          Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 4 of 12




records. The Press Coalition therefore respectfully moves to intervene in this case for two

limited purposes: to request that its counsel also be permitted to appear and be heard at the April

6 Hearing, and to ensure that it will have an opportunity, if necessary, to submit supplemental

briefing to address with the Court and the parties any concerns it may have with a proposed gag

order, prior to its entry.

                                          ARGUMENT

I.      The Press May Intervene For The Limited Purpose Of Challenging A Gag Order

        It is well settled that members of the press, like members of the public, have standing

under the First Amendment to challenge proposed restrictions on the right of access to

information about judicial proceedings and records, and moreover that they are entitled to notice

and an opportunity to be heard before a court actually imposes such a restriction. See Globe

Newspaper Co. v. Super. Ct., 457 U.S. 596, 609 n.25 (1982) (before the court restricts the

constitutional right of access to judicial proceedings, “representatives of the press and general

public must be given an opportunity to be heard”) (internal marks and citations omitted);

Washington Post v. Robinson, 935 F.2d 282, 288-89 (D.C. Cir. 1991) (courts must “give the

public and press an opportunity to intervene and present their objections to the court” before

restricting their constitutional or common law rights access rights).

        Gag orders clearly operate as such a restriction. See In re Stone, 940 F.3d 1332, 1340

(D.C. Cir. 2019) (noting that “[o]ften, where a gag order restricts speech about a case, the

nonparties challenging the order are members of the press.”). The First Amendment therefore

requires that the press receive notice and an opportunity to be heard before a court enters any

order prohibiting extrajudicial communications. See, e.g., In re Knight Publ’g Co., 743 F.2d

231, 234 (4th Cir. 1984); Newman v. Graddick, 696 F.2d 796, 800 (11th Cir. 1983); CBS Inc. v.

Young, 522 F.2d 234, 237-38 (6th Cir. 1975) (observing that after entry of a gag order the

                                                 3
            Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 5 of 12




media’s ability to “gather the news concerning the trial is directly impaired or curtailed,” and that

“[t]he protected right to publish the news would be of little value in the absence of sources from

which to obtain it”).

       Because the Court has indicated that it may consider entering a gag order, it should allow

the Press Coalition to intervene and advocate for its First Amendment rights in this case.

II.    Any Gag Order Must Comply With The First Amendment

       Though the Court has at this point only called on the parties to be “prepared to discuss

whether the Court should enter [a gag order],” the Press Coalition would respectfully note that

any “gag order restraining trial participants” must be “properly justified” under precedent. While

a gag order does not directly restrain the press, the courts recognize that a restriction on the

parties also must satisfy the First Amendment. See United States v. Morrow, 2005 U.S. Dist.

LEXIS 8330, at *20 (D.D.C. Mar. 21, 2005) (collecting cases, denying requested gag order, and

noting that “[m]ost courts that have analyzed the issue have required that pretrial publicity pose a

‘reasonable likelihood’ of prejudicing the defendant’s right to a fair trial before entering a gag

order”).1

       Proper justification for a gag order necessarily also includes a finding, in advance of its

entry, that no “less restrictive alternatives” can adequately prevent the perceived harm. See id. at

*22 (concluding that the “drastic step” of a gag order “is not required” because “the Court’s



1
  While the D.C. Circuit has not yet articulated the precise standard under which it will assess the
constitutionality of a gag order, the Fourth and Tenth Circuits have applied the “reasonable
likelihood” of harm standard, see In re Russell, 726 F.2d 1007 (4th Cir. 1984); United States v.
Tijerina, 412 F.2d 661 (10th Cir. 1969); the Third and Fifth Circuits have used a “substantial
likelihood” of harm standard, see United States v. Wecht, 484 F.3d 194 (3d Cir. 2007); United
States v. Brown, 218 F.3d 415 (5th Cir. 2000); and the Sixth, Seventh, and Ninth Circuits have
adopted a “clear and present danger” standard, see United States v. Ford, 830 F.2d 596 (6th Cir.
1987); Chicago Council of Lawyers v. Bauer, 522 F.2d 242 (7th Cir. 1975); Levine v. U.S. Dist.
Ct., 764 F.2d 590 (9th Cir. 1985).

                                                  4
         Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 6 of 12




admonishment of counsel and direction to all counsel to Local Criminal Rule 57.7 has proven

effective”). Indeed, Judge Mehta at the hearing in the U.S. v. Caldwell case found that a clear

admonition to counsel would satisfy the needs of the case at the moment without the necessity of

confronting the weighty constitutional issues that a gag order would raise. See Mar. 23, 2021

Hrg. Tr. at 9:6, U.S. v. Caldwell (“let this hearing serve as notice”).

                                          CONCLUSION

       For the foregoing reasons, the Press Coalition respectfully requests that the Court

(1) grant the motion to intervene; (2) allow the Press Coalition’s counsel to appear and be heard

on its behalf at the April 6, 2021 hearing; and (3) ensure that the Press Coalition will have the

opportunity to raise objections, if any, in advance of the entry of any gag order in this case.

         Dated: April 2, 2021               Respectfully submitted,

                                            BALLARD SPAHR LLP

                                            /s/ Charles D. Tobin
                                            Charles D. Tobin (#455593)
                                            Maxwell S. Mishkin (#1031356)
                                            1909 K Street, NW, 12th Floor
                                            Washington, DC 20006
                                            Telephone: (202) 661-2200
                                            Fax: (202) 661-2299
                                            tobinc@ballardspahr.com
                                            mishkinm@ballardspahr.com

                                            Counsel for the Press Coalition




                                                  5
         Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 7 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of April 2021, I caused true and correct copies of the

foregoing to be served via electronic mail and U.S. Mail on the following:

       Candice Chiu Wong
       Assistant United States Attorney
       U.S. Attorney’s Office for the District of Columbia
       555 Fourth Street, NW
       Washington, DC 20530
       candice.wong@usdoj.gov

       Counsel for the United States


       Thomas B. Mayr
       Mayr Law, P.C.
       5300 Memorial Drive, Suite 750
       Houston, TX 77007
       bmayr@mayr-law.com

       Counsel for Defendant Christopher Ray Grider



                                                     /s/ Charles D. Tobin
                                                     Charles D. Tobin (#455593)
            Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 8 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                         Case No. 1:21-cr-22-KBJ

 CHRISTOPHER RAY GRIDER,

                 Defendant.

 CABLE NEWS NETWORK, INC., AMERICAN
 BROADCASTING COMPANIES, INC. d/b/a ABC
 NEWS, THE ASSOCIATED PRESS, DOW JONES
 & COMPANY, INC., NATIONAL PUBLIC RADIO,
 INC., PRO PUBLICA, INC., TEGNA, INC., and WP
 COMPANY LLC, d/b/a THE WASHINGTON POST,

                 Proposed Intervenors.


                                     [PROPOSED] ORDER

       Upon consideration of the Motion to Intervene, any response(s) thereto, and the entire

record herein, it is hereby ORDERED that:

       1.       The Motion to Intervene is GRANTED;

       2.       Intervenors’ Counsel shall be permitted to appear on their behalf at the VTC

                Status Conference set in this case for 2:30 PM on April 6, 2021; and

       3.       Intervenors shall have an opportunity to raise objections with the Court before any

                proposed order pursuant to Local Criminal Rule 57.7(c) is entered in this case.

       SO ORDERED.



                                                     _______________________________
                                                     HON. KETANJI BROWN JACKSON
                                                     United States District Judge
          Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 9 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                         Case No. 1:21-cr-22-KBJ

 CHRISTOPHER RAY GRIDER,

                 Defendant.

 CABLE NEWS NETWORK, INC., AMERICAN
 BROADCASTING COMPANIES, INC. d/b/a ABC
 NEWS, THE ASSOCIATED PRESS, DOW JONES
 & COMPANY, INC., NATIONAL PUBLIC RADIO,
 INC., PRO PUBLICA, INC., TEGNA, INC., and WP
 COMPANY LLC, d/b/a THE WASHINGTON POST,

                 Proposed Intervenors.


                         CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 26.1, undersigned

counsel for Cable News Network, Inc., American Broadcasting Companies, Inc. d/b/a ABC

News, The Associated Press, Dow Jones & Company, Inc., publisher of The Wall Street Journal,

National Public Radio, Inc., Pro Publica, Inc., Tegna, Inc., and WP Company LLC, d/b/a The

Washington Post (together, the “Press Coalition”) hereby certify that:

         Cable News Network, Inc., a Delaware corporation, is an indirect wholly-owned

subsidiary of AT&T Inc., a publicly traded corporation. AT&T Inc. has no parent company and,

to the best of CNN’s knowledge, no publicly held company owns 10% or more of AT&T’s

stock.

         American Broadcasting Companies, Inc. d/b/a ABC News is an indirect, wholly-

owned subsidiary of The Walt Disney Company, a publicly traded corporation.
         Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 10 of 12




        The Associated Press is a news cooperative incorporated under the Not-for-Profit

Corporation Law of New York and has no parents, subsidiaries or affiliates that have any

outstanding securities issued to the public.

        Dow Jones & Company, Inc. (“Dow Jones”), publisher of the Wall Street Journal, is an

indirect subsidiary of News Corporation, a publicly held company. Ruby Newco, LLC, an

indirect subsidiary of News Corporation and a non-publicly held company, is the direct parent of

Dow Jones. News Preferred Holdings, Inc., a subsidiary of News Corporation, is the direct

parent of Ruby Newco, LLC. No publicly traded corporation currently owns 10% or more of the

stock of Dow Jones.

        National Public Radio, Inc., a non-governmental corporate party, has no parent

company and issues no stock.

        Pro Publica, Inc., a non-profit corporation, has no parent corporation and has no stock.

        Tegna, Inc. has no parent corporation. No publicly held corporation owns 10% or more

of Tegna, Inc.’s stock.

        WP Company LLC d/b/a The Washington Post is a wholly owned subsidiary of Nash

Holdings LLC, which is privately held and does not have any outstanding securities in the hands

of the public.

        These representations are made in order that judges of this Court may determine the need

for recusal.

         Dated: April 2, 2021                  Respectfully submitted,

                                               BALLARD SPAHR LLP

                                               /s/ Charles D. Tobin
                                               Charles D. Tobin (#455593)
                                               Maxwell S. Mishkin (#1031356)
                                               1909 K Street, NW, 12th Floor
                                               Washington, DC 20006

                                                    2
Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 11 of 12




                          Telephone: (202) 661-2200
                          Fax: (202) 661-2299
                          tobinc@ballardspahr.com
                          mishkinm@ballardspahr.com

                          Counsel for the Press Coalition




                               3
        Case 1:21-cr-00022-KBJ Document 25 Filed 04/06/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of April 2021, I caused true and correct copies of the

foregoing to be served via electronic mail and U.S. Mail on the following:

       Candice Chiu Wong
       Assistant United States Attorney
       U.S. Attorney’s Office for the District of Columbia
       555 Fourth Street, NW
       Washington, DC 20530
       candice.wong@usdoj.gov

       Counsel for the United States


       Thomas B. Mayr
       Mayr Law, P.C.
       5300 Memorial Drive, Suite 750
       Houston, TX 77007
       bmayr@mayr-law.com

       Counsel for Defendant Christopher Ray Grider



                                                     /s/ Charles D. Tobin
                                                     Charles D. Tobin (#455593)




                                                4
